Citation Nr: 1623077	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded this matter in December 2012 due to an outstanding Board hearing request.  By a November 2014 statement, his attorney indicated that he withdrew that request for a hearing.  Therefore, there is no request for a hearing before the Board pertaining to this claim pending at this time, and all remand instructions have been completed.  38 C.F.R. § 20.702(e)  (2015).


FINDING OF FACT

With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran is service-connected for mood disorder at 50 percent, right knee disability at 30 percent, acne vulgaris at 10 percent, right foot disability at 10 percent, and right ankle disability at 10 percent.  His combined evaluation is 80 percent.  Therefore, he does meet the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).

Then, the Board considers whether when the preponderance of the evidence supports that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Board finds that while some of the Veteran's limitation is likely due to his non-service connected back condition, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, especially his service-connected right knee, right foot, and right ankle disabilities, render him unable to secure or follow a substantially gainful occupation.

The Veteran claims and the record reflects that the Veteran retired in 2002 due to medical problems.  His last occupation was truck driver.  The Veteran reported in his SSA records that his longest held job was from 1990 to 1998, in which he worked in mail delivery for the United States Postal Service.

SSA records dated May and June 2005 reflect that the Veteran became disabled in November 2002; the primary diagnosis was found by SSA to be knee disability.  The SSA records further indicate that the Veteran suffers exertional, postural, manipulative, visual, communicative, and environmental limitations.  The Veteran reported being unable to stand, walk, or sit for periods of time due to pain in his feet, ankles, knees, and back.

In an April 2011 letter, Dr. C.R.K., a private physician who stated that he has reviewed the Veteran's claims file, opined that the Veteran's knee and back condition render him unable to maintain gainful employment.

A May 2011 VA examination for joints indicates that due to the service-connected right knee and right ankle, the Veteran is unable to walk more than a few yards, and requires continuous use of an assistive device.

A June 2011 VA general examination contains the opinion that the Veteran is not likely able to maintain a physically demanding job such as truck driver, his latest occupation, because of his service-connected right ankle, right knee, and right foot problems.  The examiner stated that he is likely able to do sedentary or unphysically demanding work.

Again, while there is indication that some limitation stems from the Veteran's non-service-connected back condition, the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, especially his service-connected right knee, right foot, and right ankle disabilities, as he is severely limited in his ability to stand and walk.  While the June 2011 VA examiner suggests that the Veteran is able to perform sedentary work, the record supports that the Veteran's primary employment has been mail delivery and truck driving; physically demanding occupations.  Furthermore, the service-connected mood disorder, which is manifested by symptoms such as anxiety, depressed mood, and chronic sleep impairment, limit his ability to maintin many forms of sedentary employment.  The SSA records support that the Veteran is unable to work due to his knee disability, and the private opinion of Dr. C.R.K. indicates that the Veteran's knee disability is severely limiting in his employability.

As such, the Board concludes that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities and the Veteran is entitled to TDIU.

As the preponderance of the evidence is for the claim, the benefit of the doubt doctrine is applicable and the appeal is granted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


